Citation Nr: 1101523	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the above claim.  

In September 2010, the Veteran testified before the undersigned 
at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

At his hearing, the Veteran testified that he is in receipt of 
benefits from the Social Security Administration (SSA).  The SSA 
records are not in the claims file.  VA has a statutory duty to 
obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that VA has a duty to acquire both 
the SSA decision and the supporting medical records pertinent to 
a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records 
should be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Also, the Veteran's representative requested that the Veteran be 
afforded a VA examination to determine if he is unemployable due 
to his service-connected disabilities.  The Board finds that he 
should be afforded this examination.  

Finally, the Veteran testified that he receives treatment at the 
Fitchburg and/or Bedford VA treatment facilities.  Therefore, all 
current treatment records from these facilities should be 
obtained, as well as the Veteran's treatment records from Health 
Alliance, Burbank Campus.  

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Boston VA Healthcare System, to include 
the Bedford and Fitchburg facilities, dated 
from March 2006 forward.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Health Alliance, Burbank Campus.  

3.  Make arrangements to obtain from SSA a 
copy of their decision regarding the 
Veteran's claim for Social Security 
disability benefits, as well as the medical 
records relied upon in that decision.

4.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  Any indicated 
tests should be accomplished.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's service-connected disabilities 
(diabetes mellitus, Type II, with erectile 
dysfunction; PTSD with depression; 
bilateral neuro-sensori deafness; tinnitus; 
diabetic neuropathy of the left upper 
extremity; diabetic neuropathy of the right 
upper extremity; diabetic neuropathy of the 
left lower extremity; diabetic neuropathy 
of the right lower extremity; and a urinary 
tract disorder), either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

6.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claims is denied, the 
Veteran should be provided a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

